DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The information disclosure statement (IDS) submitted on 12/01/2021, 05/25/2022, 09/29/2022 was considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites ” … the heat amount of the object to be tested …”. it is not sufficiently clear how the heat amount of the object is to be determined since the claim does not define the steps of obtaining the heat amount of the object to be tested and what is being measured (temperature differences) is inconsistent with what the requirement from instant application. The instant application, paragraph [0029] recites  “… a heat amount (DUT heat amount HDUT) of the electronic device to be tested may be estimated based on the supplied electric power …”. Furthermore, temperature of the object to be tested and the heat amount of the object to be tested; however, has nothing in common with the concept of being a parameter estimated from the supplied electric power. For purposes of the present examination, this heat amount of the object is interpreted to mean a change in temperature of object implies a change in heat energy of the object. Clarification is required so that the scope of the claim is clear.
Claims 4-7 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraphby virtue of their dependence from claim 3. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Chiba et al. US 2008/0018352 A1 (hereinafter referred to as Chiba).

Regarding claim 1. Chiba discloses a control method of a test device (clm. 1), the test device (fig. 1, prober 10, par. [0004], [0035]) comprising a chuck (fig. 1, wafer chuck 18, par. [0004], [0035]) for mounting an object (fig. 1, wafer, par. [0035]) to be tested, a tester (fig. 1, tester 30, par. [0005] [0010]) configured to supply electric power to the object to be tested to test the object to be tested (fig. 1, “…electrode 2 for supplying electric power from the outside and inputting/outputting signals from/to the outside. In the prober, the electrode 2 of each device 1 comes into contact with the probe 25 …”, par. [0007]), and a controller (fig. 1, control section 42, par. [0011]) configured to control a temperature of the chuck, the control method comprising: when an actual temperature of the object to be tested cannot be fed back, estimating a temperature difference between the temperature of the chuck and the temperature of the object to be tested on the basis of a heat amount of the object to be tested (the temperature of the object to be tested is not fed back because it is predicted based on an initial temperature obtained before placing the wafer, containing the object to be tested, on the chuck, par. [0021 ]-[0025]; the difference between the temperature of the wafer and the temperature of the chuck is expressed as an hyperbola that can be used to estimate the temperature of the wafer for different temperatures of the chuck, par. [0036]; therefore, in the actual temperature of the object to be tested is neither fed back nor used); correcting a target temperature of the chuck on the basis of a target temperature of the object to be tested and the temperature difference (the temperature of the wafer chuck is set and controlled by control section 42, par. [0036]); and controlling the temperature of the chuck on the basis of the corrected target temperature of the chuck and an actual temperature of the chuck (the temperature of the wafer chuck is set and controlled by control section 42, par. [0036]).  

Regarding claim 8, Chiba discloses a test device (fig. 1, prober 10, par. [0004], [0035]) (clm. 1) comprising: a chuck (fig. 1, wafer chuck 18, par. [0004], [0035]) on which an object (fig. 1, wafer, par. [0035]) to be tested is mounted; a tester (fig. 1, tester 30, par. [0005] [0010]) configured to supply electric power to the object to be tested to test the object to be tested (fig. 1, “…electrode 2 for supplying electric power from the outside and inputting/outputting signals from/to the outside. In the prober, the electrode 2 of each device 1 comes into contact with the probe 25 …”, par. [0007]); and a controller (fig. 1, control section 42, par. [0011]) configured to control a temperature of the chuck, wherein the controller is configured to: when an actual temperature of the object to be tested cannot be fed back, estimate a temperature difference between the temperature of the chuck and the temperature of the object to be tested on the basis of a heat amount of the object to be tested (the temperature of the object to be tested is not fed back because it is predicted based on an initial temperature obtained before placing the wafer, containing the object to be tested, on the chuck, par. [0021 ]-[0025]; the difference between the temperature of the wafer and the temperature of the chuck is expressed as an hyperbola that can be used to estimate the temperature of the wafer for different temperatures of the chuck, par. [0036]; therefore, in the actual temperature of the object to be tested is neither fed back nor used); correct a target temperature of the chuck on the basis of a target temperature of the object to be tested and the temperature difference (the temperature of the wafer chuck is set and controlled by control section 42, par. [0036]); and control the temperature of the chuck on the basis of the corrected target temperature of the chuck and an actual temperature of the chuck (the temperature of the wafer chuck is set and controlled by control section 42, par. [0036]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiba as applied to claim 1 above, and further in view of Fujita et al. US 20070268033 A1 (hereinafter referred to as Fujita).

Regarding claim 2, Chiba does disclose the control method of claim 1, wherein: when the actual temperature of the object to be tested can be fed back, the temperature difference between the temperature of the chuck and the temperature of the object to be tested is calculated based on the actual temperature of the object to be tested and the actual temperature of the chuck; the target temperature of the chuck is corrected based on the target temperature of the object to be tested and the temperature difference; and the temperature of the chuck is controlled based on the corrected target temperature of the chuck and the actual temperature of the chuck.  
Fujita discloses when the actual temperature of the object (fig. 4, wafer W, par. [0035]) to be tested can be fed back, the temperature difference between the temperature of the chuck (fig. 4, wafer stage 18, par. [0035]) and the temperature of the object to be tested is calculated based on the actual temperature of the object to be tested and the actual temperature of the chuck (fig. 4, use of the sensors T1, T2, T3 and T4 measuring the temperature of the chuck 18, the temperature of the wafer and the temperature of the environment, the temperature control is implemented by considering the actual temperature monitored not only by the sensor T2 and also by indirect measurements from the sensors T3 and T4 plus the temperature of the chuck 18 measured by the sensor T1 par. [0035] [0041]); the target temperature of the chuck is corrected based on the target temperature of the object to be tested and the temperature difference (fig. 4,  the adjustment of the temperature at the wafer stage; such a control is carried out by knowing the actual temperature of the object under test and the chuck under temperature control, par. [0020], [0041], [0048] [0057]); and the temperature of the chuck is controlled based on the corrected target temperature of the chuck and the actual temperature of the chuck (fig. 4, the adjustment of the temperature at the wafer stage; such a control is carried out by knowing the actual temperature of the object under test and the chuck under temperature control, par. [0020], [0048], [0057]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide temperature sensors detect the temperatures of the set of portions of the prober including the wafer stage, and the predicted change amount calculation section calculates the amount of change in relative position between the electrode and the probe, as taught in Fujita in modifying the method of Chiba. The motivation would be reducing the positional error of probing, and realizing detection of temperature at each portion at a comparatively low cost.

Regarding claim 3, Chiba and Fujita discloses the control method of claim 2, Fujita discloses wherein when the actual temperature of the object (fig. 4, by indirect measurements, par. [0035] [0041]) to be tested can be fed back, based on a temperature difference between the actual temperature of the chuck (fig. 4, temperature monitored by the sensor T2, par. [0035]) and the actual temperature of the object to be tested and the heat amount of the object to be tested, a parameter (fig. 5, linear temperature relationship with the alignment distance) indicating a correspondence between the heat amount and the temperature difference is updated (fig. 5, temperature monitored by the sensors T3 and T4, par. [0035] [0041]).  
The references are combined for the same reason already applied in the rejection of claim 2.

Regarding claim 4, Chiba and Fujita discloses the control method of claim 3, Fujita discloses wherein the parameter is a gain coefficient (fig. 5, linear temperature relationship with the alignment distance) between the heat amount (fig. 5, temperature monitored by the sensors T3 and T4, par. [0035]) and the temperature difference. 
 	The references are combined for the same reason already applied in the rejection of claim 2.

Regarding claim 5, Chiba and Fujita discloses the control method of claim 3, Fujita discloses wherein the parameter (fig. 5, linear temperature relationship with the alignment distance) is a coefficient of a first order delay function between the heat amount and the temperature difference (fig. 5, temperature monitored by the sensors T3 and T4, par. [0035], [0041]).  

Regarding claim 6,  Chiba and Fujita discloses the control method of claim 3, Fujita discloses wherein the parameter (fig. 5, linear temperature relationship with the alignment distance) is defined as a function of a distance between a sensor for detecting the temperature of the chuck (fig. 4, temperature monitored by the sensor T2, par. [0035]) and a center of the object to be tested.  
The references are combined for the same reason already applied in the rejection of claim 2.

Regarding claim 7, Chiba and Fujita discloses the control method of claim 3, Fujita discloses wherein the parameter (fig. 5, linear temperature relationship with the alignment distance) is defined for each position of the object to be tested.  
The references are combined for the same reason already applied in the rejection of claim 2.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY G MCDONNOUGH whose telephone number is (571)272-6552. The examiner can normally be reached M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on (571) 272-7929. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY G MCDONNOUGH/Examiner, Art Unit 2858          
                                                                                                                                                                                              /JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858